Name: Commission Regulation (EEC) No 3433/89 of 14 November 1989 concerning the stopping of fishing for mackerel by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 89 Official Journal of the European Communities No L 331 / 19 COMMISSION REGULATION (EEC) No 3433/89 of 14 November 1989 concerning the stopping of fishing for mackerel by vessels flying the flag of Ireland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4194/88 of 21 December 1988 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished (J), as last amended by Regulation (EEC) No 2278/89 (4), provides for mackerel quotas for 1989 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of mackerel in the waters of ICES divisions II (except EC-zone), Vb (EC-zone), VI, VII, VIII a, b, d, e, XII and XIV by vessels flying the flag of Ireland or registered in Ireland have reached the quota allocated for 1989 ; whereas Ireland has prohibited fishing for this stock as from 5 November 1989 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of mackerel in the waters of ICES divisions II (except EC-zone), Vb (EC-zone), VI, VII, Villa, b, d, e, XII and XIV by vessels flying the flag of Ireland or registered in Ireland are deemed to have exhausted the quota allocated to Ireland for 1989 . Fishing for mackerel in the waters of ICES divisions II (except EC-zone), V b (EC-zone), VI, VII, VIII a, b, d, e, XII and XIV by vessels flying the flag of Ireland or registered in Ireland is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 5 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 November 1989. For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7 . 1987, p . 1 . 0 OJ No L 306, 11 . 11 . 1988, p . 2. 0 OJ No L 369, 31 . 12. 1988, p . 3 . (&lt;) OJ No L 218, 28 . 7 . 1989, p . 5.